 

SUBSCRIPTION AGREEMENT

 

Cerulean Group, Inc.

Krizikova 22

Prague 8, 18600

Czech Republic

 

This Subscription Agreement (this “Agreement”) has been executed by the
subscriber set forth on the signature page hereof (the “Subscriber”) in
connection with the private placement offering (the “Offering”) of a minimum of
$10,000,000 (the “Minimum Offering”) and a maximum of $15,000,000 (the “Maximum
Offering”) of Units of securities (the “Units”), plus up to an additional
$5,000,000 of Units to cover over-allotments, issued by Cerulean Group, Inc., a
Nevada corporation (the “Company”), at a purchase price of $1.00 per Unit (the
“Purchase Price”). Each Unit consists of (i) one share of the Company’s common
stock, par value $0.001 per share (“Common Stock”), and (ii) a warrant,
substantially in the form of Exhibit A hereto (the “Warrant”), representing the
right to purchase one share of Common Stock, exercisable from issuance until
five (5) years after the initial Closing of the Offering at an exercise price of
$2.00 per share. This subscription is being submitted to you in accordance with
and subject to the terms and conditions described in this Agreement, the
Confidential and Non-Binding Summary Term Sheet of the Company dated June [___],
2014, relating to the Offering (as the same may be amended or supplemented, the
“Term Sheet”), the Preliminary Confidential Private Placement Memorandum of the
Company dated [__________], 2014 (as the same may be amended or supplemented,
the “PPM”), and any other Disclosure Materials (as defined below). The minimum
subscription is $25,000 (25,000 Units). The Company may accept subscriptions for
less than $25,000 in its sole discretion.

 

The Units being subscribed for pursuant to this Agreement have not been
registered under the Securities Act of 1933, as amended (the “Securities Act”).
The Offering is being made on a reasonable best efforts basis to “accredited
investors,” as defined in Regulation D under the Securities Act.

 

The Units are being offered and sold in connection with a reverse triangular
merger (the “Merger”) between a subsidiary of the Company and Enumeral
Biomedical Corp., a Delaware corporation (“Enumeral”), and certain other
transactions, on the terms and conditions described in the PPM, pursuant to
which Enumeral will become a wholly owned subsidiary of the Company, and all of
the outstanding Enumeral preferred and common stock will be converted into
shares of the Company’s Common Stock, and Enumeral stock options and warrants
will be converted into options and warrants to purchase shares of the Company’s
Common Stock, as further described in the PPM. Prior to the first Closing (as
defined below), the Company intends to change its name to “Enumeral Biomedical
Holdings, Inc.” or another name that reflects its intended new business, and to
reincorporate the Company from a Nevada corporation to a Delaware corporation.

 

The undersigned acknowledges receipt of a copy of the Registration Rights
Agreement, substantially in the form of Exhibit B hereto (the “Registration
Rights Agreement”) and the Voting Agreement, substantially in the form of
Exhibit C hereto (the “Voting Agreement”).

 

Each closing of the Offering (a “Closing,” and the date on which such Closing
occurs hereinafter referred to as the “Closing Date”) shall take place at the
offices of Crone Kline Rinde LLP, at 488 Madison Avenue, New York, New York
10022 (or such other place as is mutually agreed to by the Company and the
Placement Agent (as defined below)).

 

 

 

 

The initial Closing will not occur unless:

 

a.funds deposited in escrow as described in Section 2(b) below equal at least
the Minimum Offering, and corresponding documentation with respect to such
amounts has been delivered by Subscribers as described in Section 2(a) below;
and

 

b.the Merger shall have been effected (or is simultaneously effected).

 

Thereafter, the Company may conduct one or more additional Closings for the sale
of the Units until the termination of the Offering. Unless terminated earlier by
the Company, the Offering shall continue until July 31, 2014, which date may be
extended until September 15, 2014, by the Company, without notice to any
Subscriber, past, current or prospective.

 

The PPM, the Term Sheet, and any supplement or amendment thereto, and any
disclosure schedule or other information document, delivered to the Subscriber
prior to Subscriber’s execution of this Agreement, and any such document
delivered to the Subscriber after Subscriber’s execution of this Agreement and
prior to the Closing of the Subscriber’s subscription hereunder, are
collectively referred to as the “Disclosure Materials.”

 

1.Subscription. The undersigned Subscriber hereby subscribes to purchase the
number of Units set forth on the Omnibus Signature Page attached hereto, for the
aggregate Purchase Price as set forth on such Omnibus Signature Page, subject to
the terms and conditions of this Agreement and on the basis of the
representations, warranties, covenants and agreements contained herein.

 

2.Subscription Procedure. To complete a subscription for the Units, the
Subscriber must fully comply with the subscription procedure provided in this
Section on or before the Closing Date.

 

a.Subscription Documents. On or before the Closing Date, the Subscriber shall
review, complete and execute the Omnibus Signature Page to this Agreement, the
Investor Profile, Anti-Money Laundering Form and Investor Certification,
attached hereto following the Omnibus Signature Page (collectively, the
“Subscription Documents”), and deliver the Subscription Documents to the
Company’s attorneys, Crone Kline Rinde LLP, LLP (“CKR”), at the address set
forth under the caption “How to subscribe for Units in the private offering of
Cerulean Group, Inc.” below. Executed documents may be delivered to CKR by
facsimile or electronic mail (e-mail), if the Subscriber delivers the original
copies of the documents to CKR as soon as practicable thereafter.

 

b.Purchase Price. Simultaneously with the delivery of the Subscription Documents
to CKR as provided herein, and in any event on or prior to the Closing Date, the
Subscriber shall deliver to U.S. Bank National Association, a national banking
association, in its capacity as escrow agent (the “Escrow Agent”), the full
Purchase Price by certified or other bank check or by wire transfer of
immediately available funds, pursuant to the instructions set forth under the
caption “How to subscribe for Units in the private offering of Cerulean Group,
Inc.” below. Such funds will be held for the Purchaser’s benefit and will be
returned promptly, without interest or offset, if this Subscription Agreement is
not accepted by the Company or the Offering is terminated pursuant to its terms
by the Company prior to the Closing as defined herein.

 

c.Company Discretion. The Subscriber understands and agrees that the Company in
its sole discretion reserves the right to accept or reject this or any other
subscription for Units, in whole or in part, notwithstanding prior receipt by
the Subscriber of notice of acceptance of this subscription. The Company shall
have no obligation hereunder until the Company shall execute and deliver to the
Subscriber an executed copy of this Agreement. If this subscription is rejected
in whole, or the offering of Units is terminated, all funds received from the
Subscriber will be returned without interest or offset, and this Agreement shall
thereafter be of no further force or effect. If this subscription is rejected in
part, the funds for the rejected portion of this subscription will be returned
without interest or offset, and this Agreement will continue in full force and
effect to the extent this subscription was accepted.

 

2

 

 

3.Placement Agent. EDI Financial, Inc., a broker-dealer licensed with FINRA, has
been engaged on an exclusive basis as placement agent (the “Placement Agent”)
for the Offering on a reasonable best efforts basis. The Placement Agent and its
sub-agents will be paid at closing a cash commission of 10% of funds raised from
investors (including current Enumeral stockholders) in the Offering and will
receive warrants to purchase a number of shares of Common Stock equal to 10% of
the number of Units sold in the Offering to investors (including current
Enumeral stockholders), with a term of five (5) years and at an exercise price
of $1.00 per share (the “Placement Agent Warrants”). Any sub-agent of the
Placement Agent that introduces investors to the Offering will be entitled to
share in the cash fees and Placement Agent Warrants attributable to those
investors as described above, pursuant to the terms of an executed sub-agent
agreement).

 

4.Representations and Warranties of the Company. The Company hereby represents
and warrants to the Subscriber the following:

 

a)Organization and Qualification. The Company is a corporation duly organized
and validly existing in good standing under the laws of the jurisdiction of its
formation, and the Company and, after the Merger, each of its subsidiaries, has
the requisite corporate power to own its properties and to carry on its business
as now being conducted. Prior to the Merger, the Company does not have any
subsidiaries. The Company is and, after the Merger, each of its subsidiaries
will be duly qualified as a foreign corporation to do business and is in good
standing in every jurisdiction in which the nature of the business conducted by
it makes such qualification necessary, except to the extent that the failure to
be so qualified or be in good standing would not have a material adverse effect
on the assets, business, condition (financial or otherwise), results of
operations or future prospects of the Company and its Subsidiaries taken as a
whole (a “Material Adverse Effect”). Each subsidiary of the Company, after
giving effect to the Merger, is identified on Schedule 4a attached hereto. (For
purposes of the representations and warranties contained in this Section 4, the
term “Subsidiary” as applied to the Company includes Enumeral and its
subsidiaries on a pro forma basis giving effect to the Merger.

 

b)Authorization, Enforcement, Compliance with Other Instruments. (i) The Company
has the requisite corporate power and authority to enter into and perform its
obligations under this Agreement, the Warrants, the Registration Rights
Agreement and each of the other agreements and documents that are exhibits
hereto or thereto or are contemplated hereby or thereby or necessary or
desirable to effect the transactions contemplated hereby or thereby (the
“Transaction Documents”) and to issue the shares of Common Stock contained in
the Units (the “Shares”) and the Warrants, and the shares of Common Stock
issuable upon exercise of the Warrants (the “Warrant Shares”), in accordance
with the terms hereof and thereof, (ii) the execution and delivery by the
Company of each of the Transaction Documents and the consummation by it of the
transactions contemplated hereby and thereby, including, without limitation, the
issuance of the Shares, the Warrants and the Warrant Shares, have been, or will
be at the time of execution of such Transaction Document, duly authorized by the
Company’s Board of Directors, and no further consent or authorization is, or
will be at the time of execution of such Transaction Document, required by the
Company, its respective Board of Directors or its stockholders, (iii) each of
the Transaction Documents will be duly executed and delivered by the Company,
(iv) the Transaction Documents when executed will constitute the valid and
binding obligations of the Company enforceable against the Company in accordance
with their terms, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation or similar laws relating to, or affecting generally, the
enforcement of creditors’ rights and remedies.

 

3

 

 

c)Capitalization. The authorized capital stock of the Company currently consists
of 75,000,000 shares of Common Stock and no shares of preferred stock and, prior
to the Merger, the authorized capital stock of the Company will consist of
300,000,000 shares of Common Stock and 10,000,000 shares of preferred stock. As
of the date hereof, the Company has 6,190,000 shares of Common Stock issued and
outstanding. All of the outstanding shares of Common Stock and, after the
Merger, of the stock of each of the Company’s Subsidiaries have been duly
authorized, validly issued and are fully paid and nonassessable. After giving
effect to the Merger, and other related matters, unless otherwise indicated: (i)
except as set forth on Schedule 4c(i), no shares of capital stock of the Company
or any of its Subsidiaries will be subject to preemptive rights or any other
similar rights or any liens or encumbrances suffered or permitted by the
Company; (ii) except as set forth in the PPM or on Schedule 4c(ii) there will be
no outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company or any of its
Subsidiaries, or contracts, commitments, understandings or arrangements by which
the Company or any of its subsidiaries is or may become bound to issue
additional shares of capital stock of the Company or any of its subsidiaries,
(iii) there will be no outstanding debt securities other than indebtedness as
set forth in Schedule 4c(iv), (iv) other than pursuant to the Registration
Rights Agreement or the registration rights granted pursuant to that certain
Amended and Restated Investor Rights Agreement, dated as of June [___], 2014,
between Enumeral and the investor parties thereto or as set forth in Schedule
4c(v), there will be no agreements or arrangements under which the Company or
any of its Subsidiaries is obligated to register the sale of any of their
securities under the Securities Act, (v) there will be no outstanding
registration statements, and there will be no outstanding comment letters from
the SEC or any other regulatory agency; (vi) except as provided in this
Agreement, there will be no securities or instruments containing anti-dilution
or similar provisions or as set forth in Schedule 4c(vii), including the right
to adjust the exercise, exchange or reset price under such securities, that will
be triggered by the issuance of the Units as described in this Agreement; and
(vii) no co-sale right, right of first refusal or other similar right will exist
with respect to the Units (or will exist with respect to the Warrant Shares) or
the issuance and sale thereof. Immediately after giving effect to the Merger and
the Closing of the Minimum Offering or the Maximum Offering, the pro forma
outstanding capitalization of the Company will be as set forth under “Pro Forma
Capitalization” in the PPM. Upon request, the Company will make available to the
Subscriber true and correct copies of the Company’s Certificate of
Incorporation, and as in effect on the date hereof (the “Certificate of
Incorporation”), and the Company’s By-laws, as in effect on the date hereof (the
“By-laws”), and the terms of all securities exercisable for Common Stock and the
material rights of the holders thereof in respect thereto other than stock
options issued to officers, directors, employees and consultants.

 

4

 

 

d)Issuance of Securities. The Shares and the Warrants are duly authorized and,
upon issuance in accordance with the terms hereof, shall be duly issued, fully
paid and nonassessable, and are free from all taxes, liens and charges with
respect to the issue thereof. Upon issuance of the Warrant Shares upon exercise
of the Warrants, against payment therefor and in accordance with the terms of
the Warrants, the Warrant Securities will be duly issued, fully paid and
nonassessable, and will be free from all taxes, liens and charges with respect
to the issue thereof.

 

e)No Conflicts. The execution, delivery and performance of each of the
Transaction Documents by the Company, and the consummation by the Company of the
transactions contemplated hereby and thereby will not (i) result in a violation
of the Certificate of Incorporation or the By-laws (or equivalent constitutive
document) of the Company or any of its Subsidiaries or (ii) violate or conflict
with, or result in a breach of any provision of, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Company or
any Subsidiary is a party, or result in a violation of any law, rule,
regulation, order, judgment or decree (including U.S. federal and state
securities laws and regulations) applicable to the Company or any Subsidiary or
by which any property or asset of the Company or any Subsidiary is bound or
affected except for those which could not reasonably be expected to have a
Material Adverse Effect. Except those which could not reasonably be expected to
have a Material Adverse Effect, neither the Company nor any Subsidiary is in
violation of any term of or in default under its constitutive documents. Except
those which could not reasonably be expected to have a Material Adverse Effect,
neither the Company nor any Subsidiary is in violation of any term of or in
default under any material contract, agreement, mortgage, indebtedness,
indenture, instrument, judgment, decree or order or any statute, rule or
regulation applicable to the Company or any Subsidiary. The business of the
Company and its Subsidiaries is not being conducted, and shall not be conducted
in violation of any material law, ordinance, or regulation of any governmental
entity, except for any violation which could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect. Except as
specifically contemplated by this Agreement and as required under the Securities
Act and any applicable state securities laws, neither the Company nor any of its
Subsidiaries is required to obtain any consent, authorization or order of, or
make any filing or registration with, any court or governmental agency in order
for it to execute, deliver or perform any of its obligations under or
contemplated by this Agreement or the other Transaction Documents in accordance
with the terms hereof or thereof. Except as set forth on Schedule 4e, neither
the execution and delivery by the Company of the Transaction Documents, nor the
consummation by the Company of the transactions contemplated hereby or thereby,
will require any notice, consent or waiver under any contract or instrument to
which the Company or any Subsidiary is a party or by which the Company or any
Subsidiary is bound or to which any of their assets is subject, except for any
notice, consent or waiver the absence of which would not have a Material Adverse
Effect and would not adversely affect the consummation of the transactions
contemplated hereby or thereby. All consents, authorizations, orders, filings
and registrations which the Company or any of its Subsidiaries is required to
obtain pursuant to the preceding two sentences have been or will be obtained or
effected on or prior to the Closing. The Company is unaware of any facts or
circumstance, which might give rise to any of the foregoing.

 

f)Absence of Litigation. There is no action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body now pending or, to the knowledge of the
Company, threatened, against or affecting the Company or any of its
Subsidiaries, wherein an unfavorable decision, ruling or finding would (i)
adversely affect the validity or enforceability of, or the authority or ability
of the Company or any of its Subsidiaries to perform its obligations under, this
Agreement or any of the other Transaction Documents, or (ii) have a Material
Adverse Effect.

 

5

 

 

g)Acknowledgment Regarding Subscriber’s Purchase of the Units. The Company
acknowledges and agrees that each Subscriber is acting solely in the capacity of
an arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby. The Company further acknowledges
that each Subscriber is not acting as a financial advisor or fiduciary of the
Company (or in any similar capacity) with respect to the Transaction Documents
and the transactions contemplated hereby and thereby and any advice given by
such Subscriber or any of their respective representatives or agents in
connection with the Transaction Documents and the transactions contemplated
hereby and thereby is merely incidental to such Subscriber’s purchase of the
Units (and the Warrant Shares). The Company further represents to the
Subscribers that the Company’s decision to enter into the Transaction Documents
has been based solely on the independent evaluation by the Company and its
representatives.

 

h)No General Solicitation. Neither the Company, nor any of its affiliates, nor,
to the knowledge of the Company, any person acting on its or their behalf, has
engaged in any form of general solicitation or general advertising (within the
meaning of Regulation D) in connection with the offer or sale of the Units.

 

i)No Integrated Offering. Neither the Company, nor any of its affiliates, nor to
the knowledge of the Company, any person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would require
registration of the Units or the securities contained therein under the
Securities Act or cause this offering of the Units or the securities contained
therein to be integrated with prior offerings by the Company for purposes of the
Securities Act.

 

j)Employee Relations. Neither Company nor any Subsidiary is involved in any
labor dispute nor, to the knowledge of the Company, is any such dispute
threatened. Neither Company nor any Subsidiary is party to any collective
bargaining agreement. The Company’s and/or its Subsidiaries’ employees are not
members of any union, and the Company believes that its and its Subsidiaries’
relationship with their respective employees is good.

 

k)Intellectual Property Rights. After giving effect to the Merger, and other
related matters, unless otherwise indicated, except as set forth on Schedule 4k,
to the knowledge of the Company, the Company and its Subsidiaries own or possess
all patents, trademarks, domain names (whether or not registered) and any
patentable improvements or copyrightable derivative works thereof, websites and
intellectual property rights relating thereto, service marks, trade names,
copyrights, licenses and authorizations, and all rights with respect to the
foregoing, which are necessary for the conduct of its business as now conducted
without any conflict with the rights of others except for such conflicts that
would not result in a Material Adverse Effect. Neither Company nor any
Subsidiary has received any notice of infringement of, or conflict with, the
asserted rights of others with respect to any intellectual property that it
utilizes.

 

6

 

  

l)Environmental Laws.

 

(i)The Company and each Subsidiary has complied with all applicable
Environmental Laws (as defined below), except for violations of Environmental
Laws that, individually or in the aggregate, have not had and would not
reasonably be expected to have a Material Adverse Effect. There is no pending
or, to the knowledge of the Company, threatened civil or criminal litigation,
written notice of violation, formal administrative proceeding, or investigation,
inquiry or information request, relating to any Environmental Law involving the
Company or any Subsidiary, except for litigation, notices of violations, formal
administrative proceedings or investigations, inquiries or information requests
that, individually or in the aggregate, have not had and would not reasonably be
expected to have a Material Adverse Effect. For purposes of this Agreement,
“Environmental Law” means any national, state, provincial or local law, statute,
rule or regulation or the common law relating to the environment or occupational
health and safety, including without limitation any statute, regulation,
administrative decision or order pertaining to (i) treatment, storage, disposal,
generation and transportation of industrial, toxic or hazardous materials or
substances or solid or hazardous waste; (ii) air, water and noise pollution;
(iii) groundwater and soil contamination; (iv) the release or threatened release
into the environment of industrial, toxic or hazardous materials or substances,
or solid or hazardous waste, including without limitation emissions, discharges,
injections, spills, escapes or dumping of pollutants, contaminants or chemicals;
(v) the protection of wild life, marine life and wetlands, including without
limitation all endangered and threatened species; (vi) storage tanks, vessels,
containers, abandoned or discarded barrels, and other closed receptacles; (vii)
health and safety of employees and other persons; and (viii) manufacturing,
processing, using, distributing, treating, storing, disposing, transporting or
handling of materials regulated under any law as pollutants, contaminants, toxic
or hazardous materials or substances or oil or petroleum products or solid or
hazardous waste. As used above, the terms “release” and “environment” shall have
the meaning set forth in the Comprehensive Environmental Response, Compensation
and Liability Act of 1980, as amended.

 

(ii)To the knowledge of the Company there is no material environmental liability
with respect to any solid or hazardous waste transporter or treatment, storage
or disposal facility that has been used by the Company or any Subsidiary.

 

(iii)The Company and its Subsidiaries (i) have received all permits, licenses or
other approvals required of them under applicable Environmental Laws to conduct
their respective businesses and (ii) are in compliance, in all material
respects, with all terms and conditions of any such permit, license or approval.

 

7

 

 

m)Permits; FDA Compliance. The Company and its Subsidiaries have all
authorizations, approvals, clearances, licenses, permits, certificates or
exemptions (including manufacturing approvals and authorizations, pricing and
reimbursement approvals, labeling approvals, registration notifications or their
foreign equivalent) issued by any regulatory authority or governmental agency
(collectively, “Permits”) required to conduct their respective businesses as
currently conducted except to the extent that the failure to have such Permits
would not have a Material Adverse Effect. The conduct of business by the Company
complies, and at all times has substantially complied, in all material respects
with the Federal Food, Drug and Cosmetic Act (the “FDCA”) and similar federal,
state and foreign laws applicable to the evaluation, testing, manufacturing,
distribution, advertising and marketing of each of the Company’s products, in
whatever stage of development or commercialization except to the extent that the
failure to so comply would not have a Material Adverse Effect. To the knowledge
of the Company, as of the date hereof, neither the United States Food and Drug
Administration (the “FDA”) nor any comparable regulatory authority or
governmental agency is considering limiting, suspending or revoking any such
Permit or changing the marketing classification or labeling of the products of
the Company or any of its Subsidiaries. To the knowledge of the Company, there
is no false or misleading information or material omission in any product
application or other submission by the Company or any of its Subsidiaries to the
FDA or any comparable regulatory authority or governmental agency. The Company
or its Subsidiaries have fulfilled and performed in all material respects their
obligations under each Permit, and, as of the date hereof, to the knowledge of
the Company, no event has occurred or condition or state of facts exists which
would constitute a breach or default or would cause revocation or termination of
any such Permit except to the extent that such breach, default, revocation or
termination would not have a Material Adverse Effect. To the knowledge of the
Company, any third party that is a manufacturer or contractor for the Company or
any of its Subsidiaries is in compliance in all material respects with all
Permits insofar as they pertain to the manufacture of product components or
products for the Company. The Company and its Subsidiaries have not received any
Form FDA-483, notice of adverse finding, FDA warning letter, notice of violation
or “untitled letter,” notice of FDA action for import detention or refusal, or
any other notice from the FDA or other governmental agency alleging or asserting
noncompliance with any applicable laws or Permits. The Company and its
Subsidiaries are not subject to any obligation arising under an administrative
or regulatory action, FDA inspection, FDA warning letter, FDA notice of
violation letter or other notice, response or commitment made to or with the FDA
or any comparable regulatory authority or governmental agency. The Company and
its Subsidiaries have made all notifications, submissions and reports required
by the FDCA or similar federal, state and foreign laws, except to the extent
that the failure to make such notifications, submission or reports would not
have a Material Adverse Effect.

 

n)Title. After giving effect to the Merger, and other related matters, unless
otherwise indicated, neither the Company nor any of its Subsidiaries owns any
real property. After giving effect to the Merger, and other related matters,
unless otherwise indicated, except as set forth on Schedule 4n, each of the
Company and its Subsidiaries has good and marketable title to all of its
personal property and assets, free and clear of any material restriction,
mortgage, deed of trust, pledge, lien, security interest or other charge, claim
or encumbrance which would have a Material Adverse Effect. After giving effect
to the Merger, and other related matters, unless otherwise indicated, except as
set forth on Schedule 4n, with respect to properties and assets it leases, each
of the Company and its Subsidiaries is in material compliance with such leases
and holds a valid leasehold interest free of any liens, claims or encumbrances
which would have a Material Adverse Effect.

 

o)No Material Adverse Breaches, etc. Neither Company nor any Subsidiary is
subject to any charter, corporate or other legal restriction, or any judgment,
decree, order, rule or regulation which in the judgment of the Company’s
officers has had, or is reasonably expected in the future to have, a Material
Adverse Effect. Neither Company nor any Subsidiary is in breach of any contract
or agreement which breach, in the judgment of the Company’s officers, has had,
or is reasonably expected to have a Material Adverse Effect.

 

8

 

 

p)Tax Status. The Company and each Subsidiary has made and filed (taking into
account any valid extensions) all federal and state income and all other tax
returns, reports and declarations required by any jurisdiction to which it is
subject and (unless and only to the extent that the Company or such Subsidiary
has set aside on its books provisions reasonably adequate for the payment of all
unpaid and unreported taxes) has paid all taxes and other governmental
assessments and charges that are material in amount, shown or determined to be
due on such returns, reports and declarations, except those being contested in
good faith and has set aside on its books provision reasonably adequate for the
payment of all taxes for periods subsequent to the periods to which such
returns, reports or declarations apply. To the knowledge of the Company, there
are no unpaid taxes in any material amount claimed to be due from the Company or
any Subsidiary by the taxing authority of any jurisdiction, and the officers of
the Company know of no basis for any such claim.

 

q)Certain Transactions. Except for arm’s length transactions pursuant to which
the Company or any Subsidiary makes payments in the ordinary course of business
upon terms no less favorable than it could obtain from third parties, none of
the officers, directors, or employees of the Company or any Subsidiary is
presently a party to any transaction with the Company or any Subsidiary (other
than for services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any corporation, partnership, trust or other entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner.

 

r)Rights of First Refusal. After giving effect to the Merger, and other related
matters, unless otherwise indicated, except as set forth on Schedule 4c(i) or
Schedule 4r, the Company is not obligated to offer the securities offered
hereunder on a right of first refusal basis or otherwise to any third parties
including, but not limited to, current or former stockholders of the Company,
underwriters, brokers, agents or other third parties.

 

s)Reliance. The Company acknowledges that the Subscriber is relying on the
representations and warranties made by the Company hereunder and that such
representations and warranties are a material inducement to the Subscriber
purchasing the Units. The Company further acknowledges that without such
representations and warranties of the Company made hereunder, the Subscribers
would not enter into this Agreement.

 

t.Brokers’ Fees. Except as set forth in the PPM or on Schedule 4t, the Company
does not have any liability or obligation to pay any fees or commissions to any
broker, finder or agent with respect to the transactions contemplated by this
Agreement, except for the payment of fees to the Placement Agent as described
below

 

u.SEC Reports. The Company has filed all reports, schedules, forms, statements
and other documents required to be filed by the Company under the Securities
Exchange Act of 1934, as amended, including pursuant to Section 13(a) or 15(d)
thereof, for the two years preceding the date hereof (or such shorter period as
the Company was required by law or regulation to file such material).

 

9

 

 

5.Representations, Warranties and Agreements of the Subscriber. The Subscriber
represents and warrants to, and agrees with, the Company the following:

 

a.The Subscriber, its advisers, if any, and its designated representatives, if
any, have the knowledge and experience in financial and business matters
necessary to evaluate the merits and risks of its prospective investment in the
Company, and have carefully reviewed and understand the risks of, and other
considerations relating to, the purchase of Units and the tax consequences of
the investment, and have the ability to bear the economic risks of the
investment.

 

b.The Subscriber is acquiring the Units, and upon exercise of the Warrants, the
Warrant Shares, for investment for its own account and not with the view to, or
for resale in connection with, any distribution thereof. The Subscriber
understands and acknowledges that the Units, the Shares and the Warrants have
not been, and the Warrant Shares will not be, registered under the Securities
Act or any state securities laws, by reason of a specific exemption from the
registration provisions of the Securities Act and applicable state securities
laws, which depends upon, among other things, the bona fide nature of the
investment intent as expressed herein. The Subscriber further represents that it
does not have any contract, undertaking, agreement or arrangement with any
person to sell, transfer or grant participation to any third person with respect
to any of the Units, the Shares, the Warrants or the Warrant Shares. The
Subscriber understands and acknowledges that the offering of the Units pursuant
to this Agreement will not be registered under the Securities Act nor under the
state securities laws on the ground that the sale provided for in this Agreement
and the issuance of securities hereunder is exempt from the registration
requirements of the Securities Act and any applicable state securities laws.

 

c.The Subscriber is an “accredited investor” as defined in Rule 501 of
Regulation D as promulgated by the Securities and Exchange Commission under the
Securities Act, for the reason(s) specified on the Accredited Investor
Certification attached hereto as completed by Subscriber, and Subscriber shall
submit to the Company such further assurances of such status as may be
reasonably requested by the Company. The Subscriber further acknowledges and
understands that it is required to be an “accredited investor” at the time it
exercises the Warrants. The Subscriber resides in the jurisdiction set forth on
the Subscriber’s Omnibus Signature Page affixed hereto.

 

d.The Subscriber (i) if a natural person, represents that he or she is the
greater of (A) 21 years of age or (B) the age of legal majority in his or her
jurisdiction of residence, and has full power and authority to execute and
deliver this Agreement and all other related agreements or certificates and to
carry out the provisions hereof and thereof; (ii) if a corporation, partnership,
or limited liability company or partnership, or association, joint stock
company, trust, unincorporated organization or other entity, represents that
such entity was not formed for the specific purpose of acquiring the Units, such
entity is duly organized, validly existing and in good standing under the laws
of the state or jurisdiction of its organization, the consummation of the
transactions contemplated hereby is authorized by, and will not result in a
violation of state law or its charter or other organizational documents, such
entity has full power and authority to execute and deliver this Agreement and
all other related agreements or certificates and to carry out the provisions
hereof and thereof and to purchase and hold the Units, the execution and
delivery of this Agreement has been duly authorized by all necessary action,
this Agreement has been duly executed and delivered on behalf of such entity and
is a legal, valid and binding obligation of such entity; or (iii) if executing
this Agreement in a representative or fiduciary capacity, represents that it has
full power and authority to execute and deliver this Agreement in such capacity
and on behalf of the subscribing individual, ward, partnership, trust, estate,
corporation, or limited liability company or partnership, or other entity for
whom the Subscriber is executing this Agreement, and such individual,
partnership, ward, trust, estate, corporation, or limited liability company or
partnership, or other entity has full right and power to perform pursuant to
this Agreement and make an investment in the Company, and represents that this
Agreement constitutes a legal, valid and binding obligation of such entity. The
execution and delivery of this Agreement will not violate or be in conflict with
any order, judgment, injunction, agreement or controlling document to which the
Subscriber is a party or by which it is bound.

 

10

 

 

e.The Subscriber understands that the Units are being offered and sold to it in
reliance on specific exemptions from the registration requirements of United
States federal and state securities laws and that the Company is relying in part
upon the truth and accuracy of, and such Subscriber’s compliance with, the
representations, warranties, agreements, acknowledgments and understandings of
such Subscriber set forth herein in order to determine the availability of such
exemptions and the eligibility of such Subscriber to acquire such securities.
The Subscriber further acknowledges and understands that the Company is relying
on the representations and warranties made by the Subscriber hereunder and that
such representations and warranties are a material inducement to the Company to
sell the Units to the Subscriber. The Subscriber further acknowledges that
without such representations and warranties of the Subscriber made hereunder,
the Company would not enter into this Agreement with the Subscriber.

 

f.The Subscriber understands that no public market now exists, and there never
will be a public market for, the Units or the Warrants, that only a limited
public market for the Company’s Common Stock exists and that there can be no
assurance that an active public market for the Common Stock will exist or
continue to exist.

 

g.The Subscriber, its advisers, if any, and its designated representatives, if
any, have received and reviewed information about the Company, including all
Disclosure Materials, and have had an opportunity to discuss the Company’s
business, management and financial affairs with the Company’s management. The
Subscriber understands that such discussions, as well as any Disclosure Material
provided by the Company, were intended to describe the aspects of the Company’s
business and prospects which the Company believes to be material, but were not
necessarily a thorough or exhaustive description, and except as expressly set
forth in this Agreement, the Company makes no representation or warranty with
respect to the completeness of such information and makes no representation or
warranty of any kind with respect to any information provided by any entity
other than the Company. Some of such information may include projections as to
the future performance of the Company, which projections may not be realized,
may be based on assumptions which may not be correct and may be subject to
numerous factors beyond the Company’s control. Additionally, the Subscriber
understands and represents that it is purchasing the Units notwithstanding the
fact that the Company may disclose in the future certain material information
the Subscriber has not received, including (without limitation) financial
statements of the Company and/or Enumeral for the current or prior fiscal
periods, and any subsequent period financial statements that will be filed with
the Securities and Exchange Commission, that it is not relying on any such
information in connection with its purchase of the Units and that it waives any
right of action with respect to the nondisclosure to it prior to its purchase of
the Units of any such information. Each Subscriber has sought such accounting,
legal and tax advice as it has considered necessary to make an informed
investment decision with respect to its acquisition of the Units.

 

11

 

 

h.The Subscriber acknowledges that the Company is not acting as a financial
advisor or fiduciary of the Subscriber (or in any similar capacity) with respect
to the Transaction Documents and the transactions contemplated hereby and
thereby and no investment advice has been given by the Company or any of its
representatives or agents in connection with the Transaction Documents and the
transactions contemplated hereby and thereby. The Subscriber further represents
to the Company that the Subscriber’s decision to enter into the Transaction
Documents has been based solely on the independent evaluation by the Subscriber
and its representatives.

 

i.As of the Closing, all actions on the part of Subscriber, and its officers,
directors and partners, if applicable, necessary for the authorization,
execution and delivery of this Agreement, the Registration Rights Agreement and
the Voting Agreement and the performance of all obligations of the Subscriber
hereunder and thereunder shall have been taken, and this Agreement, the
Registration Rights Agreement and the Voting Agreement, assuming due execution
by the parties hereto and thereto, constitute valid and legally binding
obligations of the Subscriber, enforceable in accordance with their respective
terms, subject to: (i) judicial principles limiting the availability of specific
performance, injunctive relief, and other equitable remedies and (ii)
bankruptcy, insolvency, reorganization, moratorium or other similar laws now or
hereafter in effect generally relating to or affecting creditors’ rights.

 

j.Subscriber represents that neither it nor, to its knowledge, any person or
entity controlling, controlled by or under common control with it, nor any
person having a beneficial interest in it, nor any person on whose behalf the
Subscriber is acting: (i) is a person listed in the Annex to Executive Order No.
13224 (2001) issued by the President of the United States (Executive Order
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit, or Support Terrorism); (ii) is named on the List of Specially
Designated Nationals and Blocked Persons maintained by the U.S. Office of
Foreign Assets Control; (iii) is a non-U.S. shell bank or is providing banking
services indirectly to a non-U.S. shell bank; (iv) is a senior non-U.S.
political figure or an immediate family member or close associate of such
figure; or (v) is otherwise prohibited from investing in the Company pursuant to
applicable U.S. anti-money laundering, anti-terrorist and asset control laws,
regulations, rules or orders (categories (i) through (v), each a “Prohibited
Subscriber”). The Subscriber agrees to provide the Company, promptly upon
request, all information that the Company reasonably deems necessary or
appropriate to comply with applicable U.S. anti-money laundering, anti-terrorist
and asset control laws, regulations, rules and orders. The Subscriber consents
to the disclosure to U.S. regulators and law enforcement authorities by the
Company and its affiliates and agents of such information about the Subscriber
as the Company reasonably deems necessary or appropriate to comply with
applicable U.S. antimony laundering, anti-terrorist and asset control laws,
regulations, rules and orders. If the Subscriber is a financial institution that
is subject to the USA Patriot Act, the Subscriber represents that it has met all
of its obligations under the USA Patriot Act. The Subscriber acknowledges that
if, following its investment in the Company, the Company reasonably believes
that the Subscriber is a Prohibited Subscriber or is otherwise engaged in
suspicious activity or refuses to promptly provide information that the Company
requests, the Company has the right or may be obligated to prohibit additional
investments, segregate the assets constituting the investment in accordance with
applicable regulations or immediately require the Subscriber to transfer the
Shares, Warrants and/or the Warrant Shares. The Subscriber further acknowledges
that the Subscriber will have no claim against the Company or any of its
affiliates or agents for any form of damages as a result of any of the foregoing
actions.

 

12

 

 

If the Subscriber is affiliated with a non-U.S. banking institution (a “Foreign
Bank”), or if the Subscriber receives deposits from, makes payments on behalf
of, or handles other financial transactions related to a Foreign Bank, the
Subscriber represents and warrants to the Company that: (1) the Foreign Bank has
a fixed address, other than solely an electronic address, in a country in which
the Foreign Bank is authorized to conduct banking activities; (2) the Foreign
Bank maintains operating records related to its banking activities; (3) the
Foreign Bank is subject to inspection by the banking authority that licensed the
Foreign Bank to conduct banking activities; and (4) the Foreign Bank does not
provide banking services to any other Foreign Bank that does not have a physical
presence in any country and that is not a regulated affiliate.

 

k.The Subscriber or its duly authorized representative realizes that because of
the inherently speculative nature of businesses of the kind conducted and
contemplated by the Company, the Company’s financial results may be expected to
fluctuate from month to month and from period to period and will, generally,
involve a high degree of financial and market risk that could result in
substantial or, at times, even total losses for investors in securities of the
Company.

 

l.The Subscriber has adequate means of providing for its current and anticipated
financial needs and contingencies, is able to bear the economic risk for an
indefinite period of time and has no need for liquidity of the investment in the
Units and could afford complete loss of such investment.

 

m.The Subscriber is not subscribing for Units as a result of or subsequent to
any advertisement, article, notice or other communication, published in any
newspaper, magazine or similar media or broadcast over television, radio, or the
internet, or presented at any seminar or meeting, or any solicitation of a
subscription by a person not previously known to the Subscriber in connection
with investments in securities generally.

 

n.The Subscriber acknowledges that no U.S. federal or state agency or any other
government or governmental agency has passed upon the Units, the Shares, the
Warrants or the Warrant Shares or made any finding or determination as to the
fairness, suitability or wisdom of any investments therein.

 

o.The Subscriber agrees to be bound by all of the terms and conditions of the
Registration Rights Agreement and the Voting Agreement and to perform all
obligations thereby imposed upon it.

 

p.All of the information that the Subscriber has heretofore furnished or which
is set forth herein is true, correct and complete as of the date of this
Agreement, and, if there should be any material change in such information prior
to the admission of the undersigned to the Company, the Subscriber will
immediately furnish revised or corrected information to the Company.

 

q.(For ERISA plans only) The fiduciary of the ERISA plan (the “Plan”) represents
that such fiduciary has been informed of and understands the Company’s
investment objectives, policies and strategies, and that the decision to invest
“plan assets” (as such term is defined in ERISA) in the Company is consistent
with the provisions of ERISA that require diversification of plan assets and
impose other fiduciary responsibilities. The Subscriber fiduciary or Plan (a) is
responsible for the decision to invest in the Company; (b) is independent of the
Company or any of its affiliates; (c) is qualified to make such investment
decision; and (d) in making such decision, the Purchaser fiduciary or Plan has
not relied primarily on any advice or recommendation of the Company or any of
its affiliates.

 

13

 

 

6.Transfer Restrictions. The Subscriber acknowledges and agrees as follows:

 

a.The Units, the Shares, the Warrants and the Warrant Shares have not been
registered for sale under the Securities Act, in reliance on the private
offering exemption in Section 4(a)(2) thereof; other than as expressly provide
in the Registration Rights Agreement, the Company does not currently intend to
register the Units, the Shares, the Warrants or the Warrant Shares under the
Securities Act at any time in the future; and the undersigned will not
immediately be entitled to the benefits of Rule 144 with respect to the Units,
the Shares, the Warrants and the Warrant Shares.

 

b.The Subscriber understands that there are substantial restrictions on the
transferability of the Shares, the Warrants and the Warrant Shares
(collectively, the “Securities”) that the certificates representing the
Securities shall bear a restrictive legend in substantially the following form
(or in the case of the Warrants, as shown on the form of Warrant attached
hereto) (and a stop-transfer order may be placed against transfer of such
certificates or other instruments):

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS, AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE
OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED UNLESS (1) A
REGISTRATION STATEMENT WITH RESPECT THERETO IS EFFECTIVE UNDER THE SECURITIES
ACT AND ANY APPLICABLE STATE SECURITIES LAWS, OR (2) AN EXEMPTION FROM SUCH
REGISTRATION EXISTS AND THE COMPANY RECEIVES AN OPINION OF COUNSEL TO THE HOLDER
OF SUCH SECURITIES, WHICH COUNSEL AND OPINION ARE SATISFACTORY TO THE COMPANY,
THAT SUCH SECURITIES MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED OR TRANSFERRED IN
THE MANNER CONTEMPLATED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OR APPLICABLE STATE SECURITIES LAWS. HEDGING TRANSACTIONS
INVOLVING THESE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE
SECURITIES ACT.

 

The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Securities upon which it is
stamped, if (a) such Shares are sold pursuant to a registration statement under
the Securities Act, or (b) such holder delivers to the Company an opinion of
counsel, reasonably acceptable to the Company, that a disposition of the
Securities is being made pursuant to an exemption from such registration and
that the Securities, after such transfer, shall no longer be “restricted
securities” within the meaning of Rule 144.

 

c.Each Subscriber understands that prior to the Merger, the Company will be a
“shell company” as defined in Rule 12b-2 under the Securities Exchange Act of
1934, as amended (the “Exchange Act”), and that upon the filing of a Current
Report on Form 8-K (the “Super 8-K) reporting the consummation of the Merger and
the Transactions and otherwise containing Form 10 information discussed below,
the Company will cease to be a shell company. Pursuant to Rule 144(i),
securities issued by a current or former shell company (that is, the Securities)
that otherwise meet the holding period and other requirements of Rule 144
nevertheless cannot be sold in reliance on Rule 144 until one year after the
Company (a) is no longer a shell company; and (b) has filed current “Form 10
information“ (as defined in Rule 144(i)) with the SEC reflecting that it is no
longer a shell company, and provided that at the time of a proposed sale
pursuant to Rule 144, the Company is subject to the reporting requirements of
Section 13 or 15(d) of the Exchange Act and has filed all reports and other
materials required to be filed by Section 13 or 15(d) of the Exchange Act, as
applicable, during the preceding 12 months (or for such shorter period that the
issuer was required to file such reports and materials), other than Form 8-K
reports. As a result, the restrictive legends on certificates for the Securities
cannot be removed except in connection with an actual sale meeting the foregoing
requirements or pursuant to an effective registration statement.

 

14

 

 

7.Indemnification. The Subscriber agrees to indemnify and hold harmless the
Company, the Placement Agent and any other broker, agent or finder engaged by
the Company for the Offering, and their respective officers, directors,
employees, agents, control persons and affiliates from and against all losses,
liabilities, claims, damages, costs, fees and expenses whatsoever (including,
but not limited to, any and all expenses incurred in investigating, preparing or
defending against any litigation commenced or threatened) based upon or arising
out of the Subscriber’s actual or alleged false acknowledgment, representation
or warranty, or misrepresentation or omission to state a material fact, or
breach by the Subscriber of any covenant or agreement made by the Subscriber,
contained herein or in any other document delivered by the Subscriber in
connection with this Agreement.

 

8.Revocability; Binding Effect. The subscription hereunder may be revoked prior
to the Closing thereon, provided that written notice of revocation is sent and
is received by the Company or either of the Placement Agent at least two
business days prior to the Closing on such subscription. The Subscriber hereby
acknowledges and agrees that this Agreement shall survive the death or
disability of the Subscriber and shall be binding upon and inure to the benefit
of the parties and their heirs, executors, administrators, successors, legal
representatives and permitted assigns. If the Subscriber is more than one
person, the obligations of the Subscriber hereunder shall be joint and several
and the agreements, representations, warranties and acknowledgments herein shall
be deemed to be made by and be binding upon each such person and such person’s
heirs, executors, administrators, successors, legal representatives and
permitted assigns.

 

9.Modification. This Agreement shall not be modified or waived except by an
instrument in writing signed by the party against whom any such modification or
waiver is sought to be enforced.

 

10.Immaterial Modifications to the Registration Rights Agreement and the Voting
Agreement. The Company may, at any time prior to the initial Closing, amend the
Registration Rights Agreement and the Voting Agreement if necessary to clarify
any provision therein, without first providing notice or obtaining prior consent
of the Subscriber.

 

11.     Notices. Any notice or other communication required or permitted to be
given hereunder shall be in writing and shall be mailed by certified mail,
return receipt requested, or delivered against receipt to the party to whom it
is to be given (a) if to the Company, at the address set forth above, with a
copy to Crone Kline Rinde LLP, 488 Madison Ave., 12th Fl., New York, NY 10022,
Attention: Brian S. DiPaolo, Esq., facsimile +1-212-400-6901 and Duane Morris,
LLP., 100 High Street, Suite 2400, Boston, MA 02110-1724, Attention Jonathan
Lourie, Esq., facsimile +1-857-401-3089 or (b) if to the Subscriber, at the
address set forth on the Omnibus Signature Page hereof (or, in either case, to
such other address as the party shall have furnished in writing in accordance
with the provisions of this Section). Any notice or other communication given by
certified mail shall be deemed given at the time of certification thereof,
except for a notice changing a party’s address which shall be deemed given at
the time of receipt thereof.

 

15

 

 

12.Assignability. This Agreement and the rights, interests and obligations
hereunder are not transferable or assignable by the Subscriber, and the transfer
or assignment of the Units, the Shares, the Warrants or the Warrant Shares shall
be made only in accordance with all applicable laws.

 

13.Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without reference to the
principles thereof relating to the conflict of laws.

 

14.Arbitration. The parties agree to submit all controversies to arbitration in
accordance with the provisions set forth below and understand that:

 

a.Arbitration shall be final and binding on the parties.

 

b.The parties are waiving their right to seek remedies in court, including the
right to a jury trial.

 

c.Pre-arbitration discovery is generally more limited and different from court
proceedings.

 

d.The arbitrator’s award is not required to include factual findings or legal
reasoning and any party’s right to appeal or to seek modification of rulings by
arbitrators is strictly limited.

 

e.The panel of arbitrators will typically include a minority of arbitrators who
were or are affiliated with the securities industry.

 

f.All controversies which may arise between the parties concerning this
Agreement shall be determined by arbitration pursuant to the rules then
pertaining to the Financial Industry Regulatory Authority in New York City, New
York. Judgment on any award of any such arbitration may be entered in the
Supreme Court of the State of New York or in any other court having jurisdiction
of the person or persons against whom such award is rendered. Any notice of such
arbitration or for the confirmation of any award in any arbitration shall be
sufficient if given in accordance with the provisions of this Agreement. The
parties agree that the determination of the arbitrators shall be binding and
conclusive upon them. The prevailing party, as determined by such arbitrators,
in a legal proceeding shall be entitled to collect any costs, disbursements and
reasonable attorney’s fees from the other party. Prior to filing an arbitration,
the parties hereby agree that they will attempt to resolve their differences
first by submitting the matter for resolution to a mediator, acceptable to all
parties, and whose expenses will be borne equally by all parties. The mediation
will be held in the County of New York, State of New York, on an expedited
basis. If the parties cannot successfully resolve their differences through
mediation, the matter will be resolved by arbitration. The arbitration shall
take place in the County of New York, State of New York, on an expedited basis.

 

16

 

 

15.Blue Sky Qualification. The purchase of Units under this Agreement is
expressly conditioned upon the exemption from qualification of the offer and
sale of the Units from applicable federal and state securities laws. The Company
shall not be required to qualify this transaction under the securities laws of
any jurisdiction and, should qualification be necessary, the Company shall be
released from any and all obligations to maintain its offer, and may rescind any
sale contracted, in the jurisdiction.

 

16.Use of Pronouns. All pronouns and any variations thereof used herein shall be
deemed to refer to the masculine, feminine, neuter, singular or plural as the
identity of the person or persons referred to may require.

 

17.Confidentiality. The Subscriber acknowledges and agrees that any information
or data the Subscriber has acquired from or about the Company or may acquire in
the future, not otherwise properly in the public domain, including, without
limitation, the Disclosure Materials, was received in confidence. The Subscriber
agrees not to divulge, communicate or disclose, except as may be required by law
or for the performance of this Agreement, or use to the detriment of the Company
or for the benefit of any other person, or misuse in any way, any confidential
information of the Company, including any scientific, technical, trade or
business secrets of the Company and any scientific, technical, trade or business
materials that are treated by the Company as confidential or proprietary,
including, but not limited to, internal personnel and financial information of
the Company or its affiliates, the manner and methods of conducting the business
of the Company or its affiliates and confidential information obtained by or
given to the Company about or belonging to third parties. The Subscriber
understands that the Company may rely on Subscriber’s agreement of
confidentiality to comply with the exemptive provisions of Regulation FD under
the Securities Act of 1933 as set forth in Rule 100(a)(b)(2)(ii) of Regulation
FD. In addition, the Subscriber acknowledges that it is aware that the United
States securities laws generally prohibit any person who is in possession of
material nonpublic information about a public company such as the Company from
purchasing or selling securities of such company. The provisions of this Section
17 are in addition to and not in replacement of any other confidentiality
agreement between the Company and the Subscriber.

 

18.Anti-Dilution. The Shares shall have anti-dilution protection such that if
within twenty-four (24) months after the final Closing of the Offering the
Company shall issue Additional Shares of Common Stock (as defined below) without
consideration or for a consideration per share, or with an exercise or
conversion price per share, less than the Purchase Price, the Subscriber shall
be entitled to receive from the Company (for no additional consideration)
additional Shares in an amount such that, when added to the number of Shares
purchased by Subscriber under this Agreement, will equal the number of Shares
that the Subscriber’s Purchase Price for the Shares set forth on the
Subscriber’s signature page hereof would have purchased at the Adjusted Price
(as defined below). The “Adjusted Price” shall be a price (calculated to the
nearest cent) determined by multiplying the Adjusted Price per share in effect
immediately prior to such issue (which, for avoidance of doubt, shall be $1.00
prior to the first such issue)1 by a fraction, (A) the numerator of which shall
be (1) the number of shares of Common Stock outstanding immediately prior to
such issue plus (2) the number of shares of Common Stock which the aggregate
consideration received or to be received by the Company for the total number of
Additional Shares of Common Stock so issued would purchase at such Adjusted
Price; and (B) the denominator of which shall be (1) the number of shares of
Common Stock outstanding immediately prior to such issue plus (2) the number of
such Additional Shares of Common Stock so issued; provided that, (i) for the
purpose of this Section, all shares of Common Stock issuable upon conversion or
exchange of convertible securities outstanding immediately prior to such issue
shall be deemed to be outstanding, and (ii) the number of shares of Common Stock
deemed issuable upon conversion or exchange of such outstanding convertible
securities shall be determined without giving effect to any adjustments to the
conversion or exchange price or conversion or exchange rate of such convertible
securities resulting from the issuance of Additional Shares of Common Stock that
is the subject of this calculation.

 

17

 

 

“Additional Shares of Common Stock” shall mean all shares of Common Stock issued
by the Company after the first Closing of the Offering (including without
limitation any shares of Common Stock issuable upon conversion or exchange of
any convertible securities or upon exercise of any option or warrant, on an
as-converted basis), other than: (i) shares of Common Stock issued or issuable
upon conversion or exchange of any convertible securities or exercise of any
options or warrants outstanding as of immediately following the Merger and the
initial Closing; (ii) shares of Common Stock issued or issuable upon exercise of
the Warrants or the Placement Agent Warrants; (iii) shares of Common Stock
issued or issuable by reason of a dividend, stock split, split-up or other
distribution on shares of Common Stock relating to any recapitalization,
reclassification or reorganization of the capital stock of the Company, or any
consolidation or merger of the Company with another corporation, or the sale of
all or substantially all of its assets or other transaction effected in such a
way that there is no change of control; (iv) shares of Common Stock issued in a
firmly underwritten registered public offering under the Securities Act; (v)
shares of Common Stock issued or issuable pursuant to the acquisition of another
entity or business by the Company by merger, purchase of substantially all of
the assets or other reorganization or pursuant to a joint venture or technology
license agreement, but not including a transaction in which the Company is
issuing securities primarily for the purpose of raising capital or to an entity
whose primary business is investing in securities; (vi) shares of Common Stock
issued or issuable to officers, directors and employees of, or consultants to,
the Company pursuant to stock grants, option plans, purchase plans or other
employee stock incentive programs or arrangements approved by the Board of
Directors, or upon exercise of options or warrants granted to such parties
pursuant to any such plan or arrangement; (vii) any securities issued or
issuable by the Company pursuant to the Subscription Agreements; and (viii)
securities issued to financial institutions, institutional investors or lessors
in connection with credit arrangements, equipment financings, lease arrangements
or similar transactions, in the aggregate not exceeding ten percent (10%) of the
number of shares of Common Stock outstanding at any time, and in case of clauses
(iii) through (viii) above, such issuance is approved by a majority of
disinterested directors of the Company and includes no “death spiral” provision
of any kind.

 

19.Miscellaneous.

 

a.This Agreement, together with the Registration Rights Agreement, the Voting
Agreement the Warrant and any Confidentiality Agreement, constitute the entire
agreement between the Subscriber and the Company with respect to the Offering
and supersede all prior oral or written agreements and understandings, if any,
relating to the subject matter hereof. The terms and provisions of this
Agreement may be waived, or consent for the departure therefrom granted, only by
a written document executed by the party entitled to the benefits of such terms
or provisions.

 

b.The representations and warranties of the Company and the Subscriber made in
this Agreement shall survive the execution and delivery hereof and delivery of
the Common Stock and the Warrants contained in the Units for a period of twelve
(12) months following the Closing Date.

 

18

 

 

c.Each of the parties hereto shall pay its own fees and expenses (including the
fees of any attorneys, accountants, appraisers or others engaged by such party)
in connection with this Agreement and the transactions contemplated hereby,
whether or not the transactions contemplated hereby are consummated.

 

d.This Agreement may be executed in one or more original or facsimile
counterparts, each of which shall be deemed an original, but all of which shall
together constitute one and the same instrument and which shall be enforceable
against the parties actually executing such counterparts. The exchange of copies
of this Agreement and of signature pages by facsimile transmission or in .pdf
format shall constitute effective execution and delivery of this Agreement as to
the parties and may be used in lieu of the original Agreement for all purposes.
Signatures of the parties transmitted by facsimile or in pdf format shall be
deemed to be their original signatures for all purposes.

 

e.Each provision of this Agreement shall be considered separable and, if for any
reason any provision or provisions hereof are determined to be invalid or
contrary to applicable law, such invalidity or illegality shall not impair the
operation of or affect the remaining portions of this Agreement.

 

f.Paragraph titles are for descriptive purposes only and shall not control or
alter the meaning of this Agreement as set forth in the text.

 

g.The Subscriber understands and acknowledges that there may be multiple
Closings for the Offering.

 

h.The Subscriber hereby agrees to furnish the Company such other information as
the Company may request prior to the Closing with respect to its subscription
hereunder.

 

20.Omnibus Signature Page. This Agreement is intended to be read and construed
in conjunction with the Registration Rights Agreement and the Voting Agreement.
Accordingly, pursuant to the terms and conditions of this Agreement the
Registration Rights Agreement and the Voting Agreement, it is hereby agreed that
the execution by the Subscriber of this Agreement, in the place set forth on the
Omnibus Signature Page below, shall constitute agreement to be bound by the
terms and conditions hereof and the terms and conditions of the Registration
Rights Agreement and the Voting Agreement, with the same effect as if each of
such separate but related agreement were separately signed.

 

21.Public Disclosure. Neither the Subscriber nor any officer, manager, director,
member, partner, stockholder, employee, affiliate, affiliated person or entity
of the Subscriber shall make or issue any press releases or otherwise make any
public statements or make any disclosures to any third person or entity with
respect to the transactions contemplated herein and will not make or issue any
press releases or otherwise make any public statements of any nature whatsoever
with respect to the Company without the Company’s express prior approval. The
Company has the right to withhold such approval in its sole discretion.

 

22.Potential Conflicts.

 

EDI Financial, Inc., a Placement Agent and/or their respective affiliates,
principals, representatives or employees may now or hereafter own shares of the
Company.

 

19

 



 

IN WITNESS WHEREOF, the Company has duly executed this Subscription Agreement as
of the __ day of _______________, 2014.

 

  CERULEAN GROUP, INC.  (intended to be renamed
Enumeral Biomedical Holdings, Inc.)         By:      Name:  
Title:               Chief Executive Officer

 

20

 

 

How to subscribe for Units in the private offering of

Cerulean Group, Inc. (intended to be renamed Enumeral Biomedical Holdings,
Inc.):

 

1.Date and Fill in the number of Units being purchased and complete and sign the
Omnibus Signature Page.

 

2.Initial the Investor Certification in the appropriate place or places.

 

3.Complete and sign the Investor Profile.

 

4.Complete and sign the Anti-Money Laundering Information Form.

 

5.Fax or email all forms and then send all signed original documents to:

 

Crone Kline Rinde LLP 488 Madison Avenue, 12th Floor

New York, NY 10022

Facsimile Number: (212) 400-6901

Telephone Number: (212) 400-6900

Attn: Kathleen L. Rush

E-mail Address: klr@CKRlaw.com

 

6.If you are paying the Purchase Price by check, a certified or other bank check
for the exact dollar amount of the Purchase Price for the number of Units you
are purchasing should be made payable to the order of “U.S. Bank National
Association, as Escrow Agent for CERULEAN GROUP, INC., ACCT #_______” and should
be sent directly to [______________________________].

 

7.If you are paying the Purchase Price by wire transfer, you should send a wire
transfer for the exact dollar amount of the Purchase Price for the number of
Units you are purchasing according to the following instructions:

 

Bank:

U.S. Bank National Association
____________________

_____________________

ABA Routing #: __________ SWIFT CODE: __________ Account Name:
__________________ Account #: ________________ Reference: “__________: Cerulean
Group, Inc. Escrow;
[_____] – [insert Subscriber’s name]” U.S. Bank Contact: _____________

 

Thank you for your interest,

 

Cerulean Group, Inc.

 

 

 

 

CERULEAN GROUP, INC. (intended to be renamed Enumeral Biomedical Holdings, Inc.)

OMNIBUS SIGNATURE PAGE TO

SUBSCRIPTION AGREEMENT, REGISTRATION RIGHTS AGREEMENT AND THE VOTING AGREEMENT

 

The undersigned, desiring to: (i) enter into the Subscription Agreement, dated
as of ____________ ___,2 2014 (the “Subscription Agreement”), between the
undersigned, Cerulean Group, Inc., a Nevada corporation (the “Company”), and the
other parties thereto, in or substantially in the form furnished to the
undersigned, (ii) enter into each of tthe Registration Rights Agreement (the
“Registration Rights Agreement”) and the Voting Agreement (the “Voting
Agreement”), among the undersigned, the Company and the other parties thereto,
in or substantially in the forms furnished to the undersigned and (iii) purchase
the Units of the Company’s securities as set forth in the Subscription Agreement
and below, hereby agrees to purchase such Units from the Company and further
agrees to join the Subscription Agreement, the Registration Rights Agreement and
the Voting Agreement as a party thereto, with all the rights and privileges
appertaining thereto, and to be bound in all respects by the terms and
conditions thereof. The undersigned specifically acknowledges having read the
representations section in the Subscription Agreement entitled “Representations
and Warranties of the Subscriber” and hereby represents that the statements
contained therein are complete and accurate with respect to the undersigned as a
Subscriber.

 

IN WITNESS WHEREOF, the Subscriber hereby executes this Subscription Agreement,
the Registration Rights Agreement and the Voting Agreement.

 

Dated: ___________________, 2014

 

    X   $1.00   = $ ______________ Number of Units       Purchase Price per Unit
    Total Purchase Price

 

SUBSCRIBER (individual)   SUBSCRIBER (entity)             Signature   Name of
Entity             Print Name   Signature           Print Name:    Signature (if
Joint Tenants or Tenants in Common) Title:           Address of Principal
Residence:   Address of Executive Offices:                         Social
Security Number(s):   IRS Tax Identification Number:             Telephone
Number:   Telephone Number:             Facsimile Number:   Facsimile Number:  
          E-mail Address:   E-mail Address:                





 



2 Will reflect the Closing Date. Not to be completed by Subscriber.



 

 

 

 

CERULEAN GROUP, INC. (intended to be renamed Enumeral Biomedical Holdings, Inc.)

ACCREDITED INVESTOR CERTIFICATION

 

For Individual Investors Only

(all Individual Investors must INITIAL where appropriate):

 

Initial _______   I have a net worth of at least US$1 million either
individually or through aggregating my individual holdings and those in which I
have a joint, community property or other similar shared ownership interest with
my spouse. (For purposes of calculating your net worth under this paragraph, (a)
your primary residence shall not be included as an asset; (b) indebtedness
secured by your primary residence, up to the estimated fair market value of your
primary residence at the time of your purchase of the securities, shall not be
included as a liability (except that if the amount of such indebtedness
outstanding at the time of your purchase of the securities exceeds the amount
outstanding 60 days before such time, other than as a result of the acquisition
of your primary residence, the amount of such excess shall be included as a
liability); and (c) indebtedness that is secured by your primary residence in
excess of the estimated fair market value of your primary residence at the time
of your purchase of the securities shall be included as a liability.)      
Initial _______   I have had an annual gross income for the past two years of at
least US$200,000 (or US$300,000 jointly with my spouse) and expect my income (or
joint income, as appropriate) to reach the same level in the current year.      
Initial _______   I am a director or executive officer of Enumeral Biomedical
Holdings, Inc.

 

For Non-Individual Investors (Entities)

(all Non-Individual Investors must INITIAL where appropriate):

 

Initial _______   The investor certifies that it is a partnership, corporation,
limited liability company or business trust that is 100% owned by persons who
meet at least one of the criteria for Individual Investors set forth above (in
which case each such person must complete the Accreditor Investor Certification
for Individuals above as well the remainder of this questionnaire) .      
Initial _______   The investor certifies that it is a partnership, corporation,
limited liability company or business trust that has total assets of at least
US$5 million and was not formed for the purpose of investing the Company.      
Initial _______   The investor certifies that it is an employee benefit plan
whose investment decision is made by a plan fiduciary (as defined in ERISA
§3(21)) that is a bank, savings and loan association, insurance company or
registered investment advisor.       Initial _______   The investor certifies
that it is an employee benefit plan whose total assets exceed US$5,000,000 as of
the date of this Agreement.       Initial _______   The undersigned certifies
that it is a self-directed employee benefit plan whose investment decisions are
made solely by persons who meet at least one of the criteria for Individual
Investors.       Initial _______   The investor certifies that it is a U.S.
bank, U.S. savings and loan association or other similar U.S. institution acting
in its individual or fiduciary capacity.       Initial _______   The undersigned
certifies that it is a broker-dealer registered pursuant to §15 of the
Securities Exchange Act of 1934.       Initial _______   The investor certifies
that it is an organization described in §501(c)(3) of the Internal Revenue Code
with total assets exceeding US$5,000,000 and not formed for the specific purpose
of investing in the Company.       Initial _______   The investor certifies that
it is a trust with total assets of at least US$5,000,000, not formed for the
specific purpose of investing in the Company, and whose purchase is directed by
a person with such knowledge and experience in financial and business matters
that such person is capable of evaluating the merits and risks of the
prospective investment.       Initial _______   The investor certifies that it
is a plan established and maintained by a state or its political subdivisions,
or any agency or instrumentality thereof, for the benefit of its employees, and
which has total assets in excess of US$5,000,000.       Initial _______   The
investor certifies that it is an insurance company as defined in §2(13) of the
Securities Act of 1933, or a registered investment company.



 

 

 

 

CERULEAN GROUP, INC. (intended to be renamed Enumeral Biomedical Holdings, Inc.)

Investor Profile
(Must be completed by Investor)

 

Section A - Personal Investor Information

 

Investor Name(s):
_____________________________________________________________________________________

 

Individual executing Profile or Trustee:
____________________________________________________________________

 

Social Security Numbers / Federal I.D. Number:
_____________________________________________________________

 

Date of Birth:     Marital Status:      Joint Party Date of Birth:     
Investment Experience (Years):    Annual Income:     Liquid Net Worth:         
        Net Worth*:                       Tax Bracket: _____ 15% or
below                    _____ 25% - 27.5%                     _____ Over 27.5%

 

Home Street Address:
__________________________________________________________________________________

 

Home City, State & Zip Code:
___________________________________________________________________________

 

Home Phone: ______________________   Home Fax: ______________________   Home
Email: _____________________

 

Employer:
___________________________________________________________________________________________

 

Employer Street Address:
_______________________________________________________________________________

 

Employer City, State & Zip Code:
________________________________________________________________________

 

Bus. Phone: ________________________   Bus. Fax: ________________________   Bus.
Email: _____________________

 

Type of Business:
_____________________________________________________________________________________

 

Outside Broker/Dealer:
_________________________________________________________________________________

 

Section B – Certificate Delivery Instructions

 

____ Please deliver certificate to the Employer Address listed in Section A.

____ Please deliver certificate to the Home Address listed in Section A.

____ Please deliver certificate to the following address:
__________________________________________________________

 

Section C – Form of Payment – Check or Wire Transfer

 

____ Check payable to U.S. Bank National Association , as Escrow Agent for
Cerulean Group, Inc.

____ Wire funds from my outside account according to Section 2(b) of the
Subscription Agreement.

____ The funds for this investment are rolled over, tax deferred from __________
within the allowed 60 day window.

 

Please check if you are a FINRA member or affiliate of a FINRA member firm: ____

 

      Investor Signature   Date

 

*For purposes of calculating your net worth in this form, (a) your primary
residence shall not be included as an asset; (b) indebtedness secured by your
primary residence, up to the estimated fair market value of your primary
residence at the time of your purchase of the securities, shall not be included
as a liability (except that if the amount of such indebtedness outstanding at
the time of your purchase of the securities exceeds the amount outstanding 60
days before such time, other than as a result of the acquisition of your primary
residence, the amount of such excess shall be included as a liability); and (c)
indebtedness that is secured by your primary residence in excess of the
estimated fair market value of your primary residence at the time of your
purchase of the securities shall be included as a liability.

 

 

 

ANTI MONEY LAUNDERING REQUIREMENTS

 

The USA PATRIOT Act

 

The USA PATRIOT Act is designed to detect, deter, and punish terrorists in the
United States and abroad. The Act imposes new anti-money laundering requirements
on brokerage firms and financial institutions. Since April 24, 2002 all
brokerage firms have been required to have new, comprehensive anti-money
laundering programs.

 

To help you understand these efforts, we want to provide you with some
information about money laundering and our steps to implement the USA PATRIOT
Act.

 

What is money laundering?

 

Money laundering is the process of disguising illegally obtained money so that
the funds appear to come from legitimate sources or activities. Money laundering
occurs in connection with a wide variety of crimes, including illegal arms
sales, drug trafficking, robbery, fraud, racketeering, and terrorism.

 

How big is the problem and why is it important?

 

The use of the U.S. financial system by criminals to facilitate terrorism or
other crimes could well taint our financial markets. According to the U.S. State
Department, one recent estimate puts the amount of worldwide money laundering
activity at $1 trillion a year.

 

What are we required to do to eliminate money laundering?

 

Under rules required by the USA PATRIOT Act, our anti-money laundering program
must designate a special compliance officer, set up employee training, conduct
independent audits, and establish policies and procedures to detect and report
suspicious transaction and ensure compliance with such laws. As part of our
required program, we may ask you to provide various identification documents or
other information. Until you provide the information or documents we need, we
may not be able to effect any transactions for you.

 

 

 

ANTI-MONEY LAUNDERING INFORMATION FORM

The following is required in accordance with the AML provision of the USA
PATRIOT ACT.

(Please fill out and return with requested documentation.)

 

INVESTOR NAME:           LEGAL ADDRESS:                 SSN# or TAX ID#     OF
INVESTOR:            YEARLY INCOME:            NET WORTH:       *

 

* For purposes of calculating your net worth in this form, (a) your primary
residence shall not be included as an asset; (b) indebtedness secured by your
primary residence, up to the estimated fair market value of your primary
residence at the time of your purchase of the securities, shall not be included
as a liability (except that if the amount of such indebtedness outstanding at
the time of your purchase of the securities exceeds the amount outstanding 60
days before such time, other than as a result of the acquisition of your primary
residence, the amount of such excess shall be included as a liability); and (c)
indebtedness that is secured by your primary residence in excess of the
estimated fair market value of your primary residence at the time of your
purchase of the securities shall be included as a liability.

 

INVESTMENT OBJECTIVE(S):  _______________________________________________

 

ADDRESS OF BUSINESS OR OF EMPLOYER: __________________________________

 

_______________________________

 

FOR INVESTORS WHO ARE INDIVIDUALS: AGE:  _____________________________

 

FOR INVESTORS WHO ARE INDIVIDUALS: OCCUPATION:
_____________________________________

 

FOR INVESTORS WHO ARE ENTITIES: TYPE OF BUSINESS:
____________________________________

 

IDENTIFICATION & DOCUMENTATION AND SOURCE OF FUNDS:

 

1.Please submit a copy of non-expired identification for the authorized
signatory(ies) on the investment documents, showing name, date of birth, address
and signature. The address shown on the identification document MUST match the
Investor’s address shown on the Investor Signature Page.

 

Current Driver’s License or Valid Passport or Identity Card

(Circle one or more)

 

2.If the Investor is a corporation, limited liability company, trust or other
type of entity, please submit the following requisite documents: (i) Articles of
Incorporation, By-Laws, Certificate of Formation, Operating Agreement, Trust or
other similar documents for the type of entity; and (ii) Corporate Resolution or
power of attorney or other similar document granting authority to signatory(ies)
and designating that they are permitted to make the proposed investment.

 

3.Please advise where the funds were derived from to make the proposed
investment:

 

Investments Savings Proceeds of Sale Other ____________

(Circle one or more)

 

Signature:         Print Name:          Title (if applicable):          Date:  

 

 

 

 

Schedule 4a

 

Subsidiaries

 

 

 

 

Schedule 4c

 

Preemptive Rights; Options and Warrants; Debt Securities; Registration Rights

 

(i) Preemptive Rights

 

(ii) Options and Warrants

 

(iv) Debt Securities

 

(v) Registration Rights

 

(vii)Anti-Dilution Provisions

 

 

 

 

Schedule 4e

 

Consents

 

 

 

 

Schedule 4k

 

Intellectual Property Rights

 

 

 

 

Schedule 4n

 

Title

 

 

 

 

Schedule 4r

 

Rights of First Refusal

 

 

 

 

Schedule 4t

 

Brokers’ Fees

 

 

 

 

EXHIBIT A

 

Form of Warrant

 

 

 

 



EXHIBIT B

 

Form of Registration Rights Agreement

 

 

 

 

EXHIBIT C

 

Form of Voting Agreement

 

 

 

